DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 17/180,672 filed on February 19, 2021, under 35 U.S.C. 119(e) is acknowledged.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of June 16, 2022, hereinafter “Reply”, with filing of request for continued examination (RCE) of June 16, 2022 after the final rejection of February 16, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 5, 7, 10, and 17-18 were amended, and no claims were cancelled nor added.  Claims 1-18 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1) 	In view of the amendments to the claims, the claim objections of the Final Rejection are withdrawn.  Furthermore, please refer to additional claim objections below.
2)	Applicant’s arguments on pp. 6-11 of the Reply with respect to independent claims 1 and 17-18 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument regarding the claim limitation added in amendments to the claims.
3)	Furthermore, on pp. 7-8 of the Reply, the argument has been fully considered but is not persuasive due to the reasons below.
a.	The reply contends that “A shard parameter having different values per different servers cannot be compared to a shard parameter that is not changed upon reallocation to another compute core. More particularily [sic], a responsibility of at least one background task shard, that is not changed upon reallocation, cannot be compared to different assignment weights of a shard with regard to different servers.”.  The argument has been fully considered but is not persuasive due to the same reason stated previously in the Final Rejection.  Particularly, in FIG. 5 with respect to FIG. 4, the load, which is a number of allocations of the shards 22, of SVR2 [compute core] is reduced due to reallocation of shards C and E from SVR2 [compute core] to the available servers SVR1 and SVR3.  Upon the reallocation of shards C and E from SVR2 [compute core] to the available servers SVR1 and SVR3, note that the weights 60 [responsibility] of the shards 22 [at least one background task shard] do not change [without changing] in the left and right columns associated with the available servers SVR1 and SVR3 as shown in FIG. 5.  
b.	The Reply also contends that “using weights for selecting a server that will be assigned with a shard - is not a shard being reallocated without a change of its responsibilities, upon reallocation.”.  The argument has been fully considered but is not persuasive due to the reason explained above (see ‘a’) for the limitation associated with “without changing the responsibility of the at least one background task shard, upon reallocation”.  In other words, contrary to the argument, upon the reallocation of shards C and E from SVR2 [compute core] to the available servers SVR1 and SVR3, note that the weights 60 [responsibility] of the shards 22 [at least one background task shard] do not change [without changing] in the left and right columns associated with the available servers SVR1 and SVR3 as shown in FIG. 5.
4)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Volatile memory 228” in FIG. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of the followings.  
In FIG. 1, “10” should be amended to “10” with an arrow since the reference number is not inside a box.
In FIG. 1, “20” should be amended to “20” since the reference number is inside a box.
In FIG. 1, the text inside the box of step 34 contains “Determining to reassign at least one …”.  However, this is different from ¶ 96 of the specification, which describes “step 34 of determining to assign at least one”.  (Emphasis added.)
In FIG. 2, “50” should be amended to “50” with an arrow since the reference number is not inside a box.
In FIG. 3A, in the lower right corner of the figure, the text inside a box contains “Storage node 120-N”.  However, this is different from ¶ 109 of the specification, which describes “a number of M storage nodes storage node 120-1 through 120-M”.  (Emphasis added.)
In FIG. 3B, “120” should be amended to “120” with an arrow since the reference number is not inside a box.
In FIG. 3C, “120” should be amended to “220” with an arrow since the reference number is not inside a box.  The reference number should be 220 since FIG. 3C shows an example block diagram of an interface module 220, according to ¶ 126 of the specification.
In FIG. 3D, “110” should be amended to “110” with an arrow since the reference number is not inside a box.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
¶ 98 describes “method 10 may apply steps 30 and 40”.  However, there is no step 40 in FIG. 1 of the drawings.
¶ 121 describes “the compute nodes 120”.  However, the reference number 120 is used for the storage nodes in other paragraphs, such as 109, 112, etc.
¶ 132 describes “the first NIC 130”.  However, FIG. 3D of the drawings shows “NIC 330”.
Appropriate correction is required.
 
Claim Objections
Claims 1, 3, 6, 9, 11, 12-13, and 16-18 are objected to because of the following informalities: 
In claim 1, line 5, “wherein different background task shards are assigned” may be amended to “wherein different background task shards of the multiple background task shards are assigned” for proper antecedent basis.  (Emphasis added.)
In claim 1, line 15, “upon reallocation” may be amended to “upon the reallocation” for proper antecedent basis.  (Emphasis added.)
In claim 3, lines 2-3, “no background task shards” may be amended to “none of the one or more background task shards” for proper antecedent basis.  (Emphasis added.)
In claim 6, line 2, “an added compute core” may be amended to “an added compute core of the one or more added compute cores” for proper antecedent basis.  (Emphasis added.)
In claim 9, lines 3-4, “wherein an age of a background task shard represents a time lapsed from a reception of the background task shard by the compute core” may be amended to “wherein the age of the at least one background task shard represents a time lapsed from a reception of the at least one background task shard by the compute core” for proper antecedent basis.  (Emphasis added.)
In claim 11, line 2, “another compute core” may be amended to “the another compute core” for proper antecedent basis.  (Emphasis added.)
In claim 12, line 3, “related a content” may be amended to “related to a content” for proper grammar.  (Emphasis added.)
In claim 13, line 2, “execution” may be amended to “an execution” for proper grammar.  (Emphasis added.)
In claim 16, line 1, “wherein the assigning” may be amended to “wherein the assigning of the at least one out of (a) the additional non-sharded task and (b) the additional background task shard” for proper antecedent basis.  (Emphasis added.)
Claims (e.g., claim 17, lines 6 and 16; claim 18, lines 6 and 16; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”.

	Regarding claim 1, Frolikov teaches:
A method for resource allocation in a storage system, the method comprising: 
sharding a background task into multiple background task shards, and assigning, to each of the multiple background task shards, a responsibility for a part of a storage address space, wherein different background task shards are assigned with different parts of the storage address space;
determining that a system status triggers a need to reduce a load imposed on a compute core of the storage system, wherein the compute core is responsible for executing (a) one or more background task shards that are assigned to the compute core from the multiple background task shards, and (b) at least one non-sharded task for responding to an input/output (I/O) request sent to the storage system; and (FIGs. 1-2, 4; “[0013] … Each of the processors [compute core] can run one or more task managers of the memory system (108); and different task managers may run on a same processor [compute core]”; “[0024] The storage system (103) of FIG. 2 has a controller (107) executing firmware (104) to store data in or retrieve data from non-volatile storage media (109) … in response to requests/commands [I/O request] communicated from the host system (101)”; [0025]-[0026]; “[0027] For example, an input/output manager can perform a type of tasks [at least one non-sharded task] of accessing the non-volatile storage media (109) to store data or retrieve data”; [0028]; “[0038] Optionally, when a processor (e.g., 121) is in an idle state, an idle manager becomes active in the processor (e.g., 121) and generate the idle record for a time slot. Optionally, the idle manager may perform tasks that are scheduled for processing at an idle, such as Idle Time Garbage Collection in solid state drives, customized commands, and low priority commands”; [0065]; “[0066] … the workload manager (114) may configure one of the processor (e.g., 121) to run an additional manager to perform the same type of tasks of a manager configured on another processor (e.g., 123) [compute core] that have no idle time slot (or having a lowest number of idle time slots, or having a lower than a threshold number of idle time slots) during the time period. Thus, the lightly-loaded processor (e.g., 121) may process a share of workload [load] that would otherwise be allocated to the heavily-loaded processor (e.g., 123)”; “[0074] … each of the processors (e.g., 121 to 123) [compute core] has one or more running instances of task managers of different types”; one or more background task shards include at least tasks that are scheduled to run on the processors (e.g., 121 to 123) [compute core] for processing at an idle, such as Idle Time Garbage Collection in solid state drives, customized commands, and low priority commands, tasks of processing administrative commands, such as the creation or deletion of a namespace, the allocations of resources, etc.; a system status that triggers a need to reduce a load is considered a status determined by the workload manager when a manager configured on another processor (e.g., 123) [compute core] has no idle time slot (or having a lowest number of idle time slots, or having a lower than a threshold number of idle time slots) during the time period. Thus, the lightly-loaded processor (e.g., 121) may process a share of workload [load] that would otherwise be allocated to the heavily-loaded processor (e.g., 123) [compute core]; reduce a load imposed on a compute core is considered to include configure one of the processor (e.g., 121) to run an additional manager to perform the same type of tasks of a manager configured on another processor (e.g., 123) [compute core] that have no idle time slot)
reducing the load imposed on the compute core by reallocating at least one background task shard of the one or more background task shards to another compute core of the storage system, without changing the responsibility of the at least one background task shard, upon reallocation.

Frolikov does not teach sharding a background task into multiple background task shards, and assigning, to each of the multiple background task shards, a responsibility for a part of a storage address space, wherein different background task shards are assigned with different parts of the storage address space; reducing the load imposed on the compute core by reallocating at least one background task shard of the one or more background task shards, being executed by the compute core, to another compute core of the storage system, without changing the responsibility of the at least one background task shard, upon reallocation.  

	However, Alameldeen teaches:  
reducing the load imposed on the compute core by reallocating at least one background task shard of the one or more background task shards, being executed by the compute core, to another compute core of the storage system.  (FIGs. 1-9; [0017]-[0018]; “[0023] The computational device 302 [storage system] may be any computational device including those presently known in the art, such as, … a server, … a blade computer, … etc.”; “[0039] … Code offloaded by the one or more host cores 304 [compute core] are executed (at block 606) in [another compute core, such as] the first set of PIM cores 314 and the second set of PIM cores 316.”; “[0049] It should be noted that the code offloaded by the host application 312 to the NMP complex 306 includes certain code segments [at least one background task shard] that the controller 324 of the NMP complex 306 determines to be more suitable for sequential processing (and are compute-heavy) and maps such code segments to the first set of tasks for execution on the first set of PIM cores (large PIM cores). The code offloaded by the host application 312 to the NMP complex 306 includes certain code segments that the controller 324 of the NMP complex 306 determines to be more suitable for parallel processing (and are bandwidth-heavy) and maps such code segments to the second set of tasks for execution on the second set of PIM cores (small PIM cores).”;  reducing the load imposed on the one or more host cores 304 [compute core] by offloading certain code segments [at least one background task shard] from the one or more host cores 304 [compute core] to another compute core, such as the first set of PIM cores 314 and the second set of PIM cores 316, in the computational device 302 [storage system].)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frolikov to incorporate the teachings of Alameldeen to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a computational device of Alameldeen for executing code offloaded by the one or more host cores in the first set of Processing-In-Memory (PIM) cores and the second set of PIM cores.  Doing so with the system of Frolikov would provide mechanisms for providing PIM cores of different sizes for near-memory processing such that a relatively smaller number of large sized PIM cores are used for executing tasks that are best suited for sequential processing, whereas a relatively larger number of small sized PIM cores are used for executing tasks in parallel.  (Alameldeen, [0015])

The combination of Frolikov does not teach sharding a background task into multiple background task shards, and assigning, to each of the multiple background task shards, a responsibility for a part of a storage address space, wherein different background task shards are assigned with different parts of the storage address space; reducing the load imposed on the compute core, without changing the responsibility of the at least one background task shard, upon reallocation.  

However, Karlsson in view of Beard teaches:
sharding a background task into multiple background task shards, and assigning, to each of the multiple background task shards, a responsibility for a part of a storage address space, wherein different background task shards are assigned with different parts of the storage address space; (Karlsson: FIGs. 4-5; [0002]; “[0006] “Sharding” represents another known mechanism for distributing an overall set of objects, e.g., processing tasks, data items, etc., across servers. In a database context involving a pool of database servers, sharding a database involves dividing the overall data set into multiple “shards”. Each shard contains a subset of the data set, and each database server in the pool handles only one or a subset of the overall number of shards”; “[0045] Each row in the table 56 includes a permutated copy of the weight vector 58, such that each cell in the table 56 represents a shard-to-server allocation weight or preference, with respect to the corresponding shard 22 and the corresponding server 12”; “[0046] FIGS. 4 and 5 illustrate example load balancing via the use of the table 56, for an example case where the set 14 of servers 12 includes three servers 12, i.e., the maximum server count M=3. The three servers 12 are labeled as SVR1, SVR2, and SVR3. For M=3, the number R of shards 22 is 3! or 6. The six shards 22 are labeled as A, B, C, D, E, and F in FIGS. 4 and 5”; “[0047] Further, in FIGS. 4 and 5, an example weight vector 58 includes three weights 60 [responsibility], shown here as integer or logical values “1”, “2”, and “3”, with “1” representing the highest assignment preference and “3” representing the lowest assignment preference”; “[0048] A in the table 56 in FIG. 4 includes a first permutation of the weight vector 58, {1, 2, 3}, the row for shard B includes a second permutation for the weight vector 58, {1, 3, 2}, and so on”; [0061]; a background task is considered to include a task that is divided [sharding] into a set of objects, e.g., processing tasks, which are referred to as shards 22 in FIGs. 4-5; each of the shards 22 [background task shards] is assigned with a permutation of a weight vector including the weights 60 [responsibility]) (Beard: FIGs. 3, 5-6; [0061]-[0062]; “[0063] In operation, requests sent from a computing device to an MNC reference a system address. Requests sent from an MNC to a memory/storage resource reference a physical (or network) address”; “[0077] Each MNC is assigned a chunk or partition of the complete system address space [storage address space] at start-up or during a renegotiation process”; “[0089] … At block 606, ranges or divisions of the system address space [storage address space] are assigned to memory node controllers of the data processing network. For example, a first partition may be assigned to first memory node controller, MNC-1, and a second partition assigned to a second memory node controller MNC-2”; different background task shards are considered to be operations that service requests sent from computing devices to memory node controllers (MNCs); each operation [background task shard] is assigned to a different part of the system address space [storage address space] to access memory/storage elements 308 and 310 since each memory node controller (MNC) is assigned a chunk or partition of the complete system address space [storage address space] at start-up or during a renegotiation process) (Karlsson teaches each of the shards 22 [background task shards] is assigned to be processed on a particular server, and Beard teaches each operation [background task shard] is assigned to be processed on a particular memory/storage element associated with a different part of the system address space [storage address space]; thus, one of ordinary skill in the art would be able to combine the teachings to assign each of the shards 22 [background task shards] of Karlsson to be processed on a particular server associated with a different part of the system address space [storage address space] of Beard in order to provide an optimal use of memory, particularly when memory resources are shared between multiple processing cores or multiple processes and when the memory resources have different characteristics)
reducing the load imposed on the compute core, without changing the responsibility of the at least one background task shard, upon reallocation.  (Karlsson: FIGs. 4-5; “[0047] Further, in FIGS. 4 and 5, an example weight vector 58 includes three weights 60 [responsibility], shown here as integer or logical values “1”, “2”, and “3”, with “1” representing the highest assignment preference and “3” representing the lowest assignment preference”; “[0049] FIG. 5 assumes a change from SYSTEM STATE 1 to SYSTEM STATE 2, where SVR2 [compute core] is unavailable, and the subset 14 of available servers 12 is {SVR1, SVR3}. The permutation-based logic embodied in the table 56 drives an advantageous reallocation process that minimizes the number of shard migrations needed in view of the loss [system status] of SVR2 [compute core]. Namely, the loss of SVR2 [compute core] does not result in any changes to the previous allocations of shards 22 [at least one background task shard] to the servers SVR1 and SVR3; shards A and B remain allocated to SVR1 and shards D, and F remain allocated to SVR3. The only changes needed are the reallocation of shards C and E from SVR2 [compute core] to respective ones of the available servers SVR1 and SVR3, according to the applicable weights 60. For shard C, the weight 60 corresponding to SVR1 is “2” and the weight 60 corresponding to SVR3 is “3”, thus shard C is reallocated to SVR1. For shard E, the weight 60 corresponding to SVR1 is “3” and the weight 60 corresponding to SVR3 is “2”, thus shard E is reallocated to SVR3”; as shown in FIG. 5, the load, which is a number of allocations of the shards 22, of SVR2 [compute core] is reduced due to reallocation of shards C and E from SVR2 [compute core] to the available servers SVR1 and SVR3; upon the reallocation of shards C and E from SVR2 [compute core] to the available servers SVR1 and SVR3, note that the weights 60 [responsibility] of the shards 22 [at least one background task shard] do not change [without changing] with respect to the columns associated with the available servers SVR1 and SVR3 as shown in FIG. 5 compared to FIG. 4)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Karlsson to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with an apparatus operative to balance resource utilization among a set of servers of Karlsson by reassigning or reallocating individual shards from one server to another.  Doing so with the system of Frolikov would provide a method for balancing resource utilization that enables a use of distributed allocation architectures with minimal coordination signaling.  (Karlsson, [0009])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Beard to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a memory node controller for a node of a data processing network having at least one computing device and at least one data resource addressed via a physical address space of Beard.  Doing so with the system of Frolikov would provide an optimal use of memory, particularly when memory resources are shared between multiple processing cores or multiple processes and when the memory resources have different characteristics.  (Beard, [0005])

Regarding claims 17-18, the claimed system and the claimed medium comprise the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 17, Frolikov further teaches:
A storage system comprising multiple compute nodes that comprises compute cores, multiple storage nodes and a load balancer.  (FIGs. 1-2; “[0013] … the workload manager (114) [load balancer] can count the number of idle time slots within a time period for each processor (120) [compute cores] of a controller (107) of the memory system (108) to identify some of the processors (120) [compute cores] that have slack capacity to take on additional tasks and some of the processors (120) [compute cores] that may be currently overloaded with tasks. … The workload manager (114) [load balancer] can balance workloads [load] among the processors (120)”; “[0014] … the memory system (108) can include media, such as memory devices (109A to 109N) [multiple storage nodes] … the memory system (108) is a storage system”; multiple compute nodes are considered to include at least the processors (120) [compute cores] and the memory devices (109A to 109N) [multiple storage nodes])

Further regarding claim 18, Frolikov further teaches:
A non-transitory computer readable medium for resource allocation in a storage system, the non-transitory computer readable medium stores instructions.  (FIGs. 1-2; “[0064] … the workload manager (114) to re-balance resource allocations”; “[0190] A non-transitory computer storage medium can be used to store instructions of the firmware (104) of the memory system (108) in general and the storage system (103) in particular. When the instructions are executed by the controller (107) of the memory system (108) or the storage system (103), the instructions cause the controller (107) to perform a method discussed above”)

	Regarding claim 8, the combination of Frolikov teaches the method according to claim 1.

	Frolikov further teaches:  
wherein the one or more background task shards are related to tasks that differ from responding to I/O requests sent to the storage system.  (FIGs. 1-2; “[0024] The storage system (103) of FIG. 2 has a controller (107) executing firmware (104) to store data in or retrieve data from non-volatile storage media (109) … in response to requests/commands [I/O request] communicated from the host system (101)”; “[0038] Optionally, when a processor (e.g., 121) is in an idle state, an idle manager becomes active in the processor (e.g., 121) and generate the idle record for a time slot. Optionally, the idle manager may perform tasks that are scheduled for processing at an idle, such as Idle Time Garbage Collection in solid state drives, customized commands, and low priority commands”; the one or more background task shards include at least tasks that are scheduled for processing at an idle, such as Idle Time Garbage Collection in solid state drives, customized commands, and low priority commands, tasks of processing administrative commands, such as the creation or deletion of a namespace, the allocations of resources, etc.; the one or more background task shards differ from tasks executed to store data in or retrieve data from non-volatile storage media (109) in response to requests/commands [I/O request])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Armangau et al. (US 8,972,656 B1), hereinafter “Armangau”.

Regarding claim 2, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach preventing from reallocating one of the at least one non-sharded task to another compute core. 
 
However, Armangau teaches:
preventing from reallocating one of the at least one non-sharded task to another compute core.  (col. 5, lines 42-45, “the path management system sends an I/O request to an optimal storage processor (e.g., owning SP) based on an offset at which the I/O request is directed in order to avoid [preventing] redirecting [reallocating] the I/O request [one of the at least one non-sharded task] to different SP [another compute core]”)  
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Armangau to provide a memory system of Frolikov with a controller having a plurality of processors configured to perform tasks to process requests from a host system, with a management system of Armangau for sending an input/output (I/O) request to an optimal storage processor based on an offset at which the I/O request is directed.  Doing so with the system of Frolikov would provide an optimal or near optimal performance as no single storage processor owns an entire mapped logical volume thereby increasing connectivity bandwidth to a mapped logical volume.  (Armangau, col. 4, lines 30-33)

Claims 3, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Dorsey et al. (US 2021/0019258 A1), hereinafter “Dorsey”.

Regarding claim 3, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach reallocating one of the at least one non-sharded task to another compute core when there are no background task shards to reallocate.
	
However, Dorsey teaches:  
reallocating one of the at least one non-sharded task to another compute core when there are no background task shards to reallocate.  (“[0048] If threads are reassigned [reallocating] to thread groups (block 403), the reassigned thread groups may also be reassigned to clusters of the processing unit. … in general, the scheduler/controller may assign thread groups to cores/clusters using principles similar to those discussed above with respect to thread group assignment. More specifically, it may be advantageous to assign thread groups to a common cluster, with individual threads [at least one non-sharded task] of the thread group being assigned to various cores [another compute core] of the common cluster. If there are thread groups that are known to have interrelated threads [at least one non-sharded task], such as a thread of a first thread group's output being used as an input to a second thread of a second thread group, then both thread groups may be assigned to the same cluster”; since the individual threads [at least one non-sharded task] of the thread group being assigned to various cores [another compute core] of the common cluster are only interrelated threads, there are no background task shards to reallocate)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Dorsey to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a processing system of Dorsey for processing threads that are reassigned to thread groups and the reassigned thread groups may also be reassigned to clusters of processing units.  Doing so with the system of Frolikov would provide improved techniques for managing performance of multi-core, multi-cluster processing systems responsive to suitable caching techniques.  (Dorsey, [0001])

Further regarding claim 3, the claim is a method claim and recites contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 11, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein the reallocating of the at least one background task shard is made to another compute core of the storage system, the another compute core has a load that is lower than the load of the compute core.
	
However, Frolikov in view of Dorsey teaches:
wherein the reallocating of the at least one background task shard is made to another compute core of the storage system, the another compute core has a load that is lower than the load of the compute core.  (Frolikov: FIGs. 1-2; [0013], [0024], [0038]; “[0065] … The processor workloads (112) allow the workload manager (114) to re-balance [reallocating] workload allocations among the processors (121, . . . , 123)”; “[0066] … the workload manager (114) may configure one of the processor (e.g., 121) [another compute core] to run an additional manager to perform the same type of tasks of a manager configured on another processor (e.g., 123) [compute core] that have no idle time slot (or having a lowest number of idle time slots, or having a lower than a threshold number of idle time slots) during the time period. Thus, the lightly-loaded processor (e.g., 121) [the another compute core] may process a share of workload [load] that would otherwise be allocated to the heavily-loaded processor (e.g., 123) [compute core]”) (Dorsey: [0042]; “[0045] … Threads [at least one background task shard] belonging to a process that need not be completed in short order (e.g., background processes) may be assigned to lower performance (or efficiency) cores/clusters”; the lightly-loaded processor (e.g., 121) [the another compute core] has a load that is lower than the load of the heavily-loaded processor (e.g., 123) [compute core] since the lightly-loaded processor (e.g., 121) [the another compute core] has more idle time slots and thus may process a share of workload [load] that would otherwise be allocated to the heavily-loaded processor (e.g., 123) [compute core] that has no idle time slot or a lowest number of idle time slots) (Note that Frolikov teaches re-balance workload allocations among processors, and Dorsey teaches threads belonging to a process that need not be completed in short order (e.g., background processes) that may be assigned to lower performance (or efficiency) cores/clusters; thus, one of ordinary skill in the art would be able to combine the teachings to re-balance workload allocations among processors for threads that may be assigned to lower performance (or efficiency) cores/clusters in order to provide improved techniques for managing performance of multi-core, multi-cluster processing systems)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Dorsey to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors for some of the processors that have slack capacity to take on additional tasks, with a processing system of Dorsey for processing threads that are reassigned to thread groups for threads that may be assigned to lower performance (or efficiency) cores/clusters.  Doing so with the system of Frolikov would provide improved techniques for managing performance of multi-core, multi-cluster processing systems responsive to suitable caching techniques.  (Dorsey, [0001])

Regarding claim 13, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein the reallocating is responsive to loads associated with execution of the at least one non-sharded task.
	
However, Dorsey teaches:  
wherein the reallocating is responsive to loads associated with execution of the at least one non-sharded task.  (FIG. 4; “[0048] If threads are reassigned [reallocating] to thread groups (block 403), the reassigned thread groups may also be reassigned to clusters of the processing unit. … in general, the scheduler/controller may assign thread groups to cores/clusters using principles similar to those discussed above with respect to thread group assignment. More specifically, it may be advantageous to assign thread groups to a common cluster, with individual threads [at least one non-sharded task] of the thread group being assigned to various cores of the common cluster. If there are thread groups that are known to have interrelated threads [at least one non-sharded task], such as a thread of a first thread group's output being used as an input to a second thread of a second thread group, then both thread groups may be assigned to the same cluster”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Dorsey to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a processing system of Dorsey for processing threads that are reassigned to thread groups and the reassigned thread groups may also be reassigned to clusters of processing units.  Doing so with the system of Frolikov would provide improved techniques for managing performance of multi-core, multi-cluster processing systems responsive to suitable caching techniques.  (Dorsey, [0001])

Regarding claim 15, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach assigning at least one out of (a) an additional non-sharded task and (b) an additional background task shard, to the compute core.
	
However, Frolikov in view of Dorsey teaches:
assigning at least one out of (a) an additional non-sharded task and (b) an additional background task shard, to the compute core.  (Frolikov: FIGs. 1-2; “[0013] … the workload manager (114) can count the number of idle time slots within a time period for each processor (120) of a controller (107) of the memory system (108) to identify some of the processors (120) that have slack capacity to take on additional tasks … Each of the processors [compute core] can run one or more task managers of the memory system (108); and different task managers may run on a same processor [compute core]”) (Dorsey: [0042]; “[0045] … Threads [at least one background task shard] belonging to a process that need not be completed in short order (e.g., background processes) may be assigned to lower performance (or efficiency) cores/clusters”) (Note that Frolikov teaches some of the processors (120) that have slack capacity to take on additional tasks, and Dorsey teaches threads belonging to a process that need not be completed in short order (e.g., background processes) that may be assigned to lower performance (or efficiency) cores/clusters; thus, one of ordinary skill in the art would be able to combine the teachings to re-balance workload allocations to some of the processors (120) that have slack capacity to take on additional tasks for threads that may be assigned to lower performance (or efficiency) cores/clusters in order to provide improved techniques for managing performance of multi-core, multi-cluster processing systems.  Note also that “at least one out of (a) … and (b) …” is interpreted to be either (a) or (b).)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Dorsey to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors for some of the processors that have slack capacity to take on additional tasks, with a processing system of Dorsey for processing threads that are reassigned to thread groups for threads that may be assigned to lower performance (or efficiency) cores/clusters.  Doing so with the system of Frolikov would provide improved techniques for managing performance of multi-core, multi-cluster processing systems responsive to suitable caching techniques.  (Dorsey, [0001])
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Dale et al. (US 2007/0288738 A1), hereinafter “Dale”.

Regarding claim 4, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein the reallocating comprising selecting in random the another compute core. 
 
However, Dale teaches:
wherein the reallocating comprising selecting in random the another compute core.  (FIG. 1; “[0049] … The pervasive logic 193 includes a random event generator which randomly selects which SPE 120-134 [the another compute core] is to be the boot processor that runs the boot code to thereby bring the system into an operational state”)  
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Dale to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a data processing system having a boot processor and a plurality of non-boot processors of Dale.  Doing so with the system of Frolikov would provide an improved data processing system for masking a boot sequence by providing a dummy processor to increase a difficulty of monitoring a boot sequence of a processor so as to make the system more secure from an unauthorized intrusion.  (Dale, [0002], [0006])

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Wang et al. (US 2021/0255903 A1), hereinafter “Wang”.

Regarding claim 5, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein the determining that the system status triggers the need to reduce the load imposed on the compute core follows an addition of one or more added compute cores to the storage system. 

However, Wang teaches:
wherein the determining that the system status triggers the need to reduce the load imposed on the compute core follows an addition of one or more added compute cores to the storage system.  (FIGs. 9-10; “[0050] … a process 900 for updating the allocation of cores when cores are added to the set of cores allocated to the data message processing processes”; “[0052] … The electronic system 1000 may be computer (e.g., … a server computer [storage system]”; a system status is considered to be an indication of when cores are added to the set of cores)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Wang to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a gateway computing device comprising a plurality of cores of Wang using a process for updating an allocation of cores when cores are added to a set of cores allocated to data message processing processes.  Doing so with the system of Frolikov would ensure that data messages are processed in order because same data message flows are distributed to the same queues.  (Wang, [0044])

Regarding claim 6, the combination of Frolikov teaches the method according to claim 5.

Wang further teaches:
reallocating the at least one background task shard to an added compute core of the storage system.  (FIGs. 9-10; “[0050] … a process 900 for updating the allocation of cores when cores are added to the set of cores allocated to the data message processing processes [the at least one background task shard]”; “[0052] … The electronic system 1000 may be computer (e.g., … a server computer [storage system]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Wang to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a gateway computing device comprising a plurality of cores of Wang using a process for updating an allocation of cores when cores are added to a set of cores allocated to data message processing processes.  Doing so with the system of Frolikov would ensure that data messages are processed in order because same data message flows are distributed to the same queues.  (Wang, [0044])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Glek (US 2021/0314404 A1), hereinafter “Glek”.

Regarding claim 7, the combination of Frolikov teaches the method according to claim 1.

As described above in the rejection of claim 1, Frolikov teaches determining that the system status triggers the need to reduce the load.

The combination of Frolikov does not teach wherein the determining to reduce the load imposed on the compute core is a part of a load balancing process for balancing loads imposed on multiple processing nodes of the storage system. 

However, Glek teaches:
wherein the determining to reduce the load imposed on the compute core is a part of a load balancing process for balancing loads imposed on multiple processing nodes of the storage system.  (FIG. 9B; “[0239] … a load balancer 918 determines to which blade 924 or storage node 150 to send the packet”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Glek to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a storage system comprising a plurality of blades or nodes of Glek with a load balancer that determines to which blade or storage node to send a packet.  Doing so with the system of Frolikov would provide load-balancing in storage systems.  (Glek, [0001])

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of La Fratta et al. (US 2019/0121545 A1), hereinafter “La Fratta”.

Regarding claim 9, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein the reallocating comprises selecting the at least one background task shard based on an age of the at least one background task shard, wherein an age of a background task shard represents a time lapsed from a reception of the background task shard by the compute core. 

However, Frolikov in view of La Fratta teaches:
wherein the reallocating comprises selecting the at least one background task shard based on an age of the at least one background task shard, wherein an age of a background task shard represents a time lapsed from a reception of the background task shard by the compute core.  (Frolikov: FIGs. 1-2; [0038]; “[0065] … The processor workloads (112) allow the workload manager (114) to re-balance [reallocating] workload allocations among the processors”) (La Fratta: FIG. 2; “[0023] … The controller 204 can decode the incoming access requests [the at least one background task shard] and categorize the corresponding commands 232 in accordance with a desired command selection policy. As an example, received commands 232 can be categorized based on various factors including, but not limited to, … command age (e.g., time since being received)”) (Note that Frolikov teaches re-balance workload allocations among the processors, and La Fratta teaches categorize commands in accordance with a desired command selection policy based on various factors including a command age; thus, one of ordinary skill in the art would be able to combine the teachings to re-balance workload allocations among the processors based on a command age in order to provide an improved command selection policy as compared to previous approaches)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of La Fratta to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with an apparatus of La Fratta that categorizes commands in accordance with a desired command selection policy based on various factors including a command age.  Doing so with the system of Frolikov would provide an improved command selection policy as compared to previous approaches.  (La Fratta, [0010])

Regarding claim 10, the combination of Frolikov teaches the method according to claim 9.

Frolikov in view of La Fratta further teaches:
wherein the reallocating comprises prioritizing reallocating older background task shards over reallocating of younger background task shards, wherein an age of the older background task shards is higher than an age of the younger background task shards.  (Frolikov: FIGs. 1-2; [0038]; “[0065] … The processor workloads (112) allow the workload manager (114) to re-balance [reallocating] workload allocations among the processors”) (La Fratta: FIG. 2; “[0028] … The priority order of commands 232 [background task shards] within the respective priority queues 248 can be based on the age of the commands such that the oldest command [older background task shards] in a respective queue 248 has a highest priority”; the oldest command [older background task shards] are considered to be commands that have ages that are higher than those of the younger background task shards) (Note that Frolikov teaches re-balance workload allocations among the processors, and La Fratta teaches a priority order of commands based on ages of the commands; thus, one of ordinary skill in the art would be able to combine the teachings to re-balance workload allocations among the processors based on a priority order of commands based on ages of the commands in order to provide an improved command selection policy as compared to previous approaches)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of La Fratta to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with an apparatus of La Fratta that categorizes commands in accordance with a desired command selection policy based on various factors including a command age using a priority order of commands based on ages of the commands.  Doing so with the system of Frolikov would provide an improved command selection policy as compared to previous approaches.  (La Fratta, [0010])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Friedman et al. (US 2016/0306574 A1), hereinafter “Friedman”.

Regarding claim 12, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein the one or more background task shards belong to one or more background tasks that comprise a certain background task that is related a content written to the storage system, the certain background task is executed after the writing of the content to the storage system.

However, Friedman teaches:
wherein the one or more background task shards belong to one or more background tasks that comprise a certain background task that is related a content written to the storage system, the certain background task is executed after the writing of the content to the storage system.  (“[0244] … system 20 [storage system] may compress the data that has been destaged [after the writing] to storage devices 28 … Background compression processes [certain background task] are typically given low priority, relative to latency-sensitive storage tasks, when competing for CPU resources”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Friedman to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a system for data storage of Friedman that compresses data that has been destaged to storage devices using background compression processes.  Doing so with the system of Frolikov would provide an access to compressed data by servers coordinated by querying a shared data structure without executing code on a processor of a storage controller.  (Friedman, [0005])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 1 above, and further in view of Yochai et al. (US 7,957,398 B1), hereinafter “Yochai”.

Regarding claim 14, the combination of Frolikov teaches the method according to claim 1.

The combination of Frolikov does not teach wherein a response time of the storage system is more sensitive to (a) an execution of the I/O request, than to (b) an execution of the one or more background task shards.

However, Yochai teaches:
wherein a response time of the storage system is more sensitive to (a) an execution of the I/O request, than to (b) an execution of the one or more background task shards.  (col. 1, lines 26-32, “An I/O request may be sensitive to response time, and a user may designate such a request as "high priority", for various reasons including the importance of the application initiating the I/O request or due to the type of I/O used by the application (i.e. synchronized I/O requests may be higher priority than unsynchronized I/O requests [one or more background task shards])”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Yochai to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a storage subsystem for selecting a path by which to send an input/output (I/O) request that may be sensitive to a response time of Yochai.  Doing so with the system of Frolikov would provide a dynamic path capacity allocation strategy that may improve performance for critical applications.  (Yochai, col. 2, lines 18-19)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frolikov (US 2019/0310892 A1), hereinafter “Frolikov”, in view of Alameldeen et al. (US 2019/0041952 A1), hereinafter “Alameldeen”, Karlsson et al. (US 2021/0344749 A1), hereinafter “Karlsson”, and Beard et al. (US 2019/0018808 A1), hereinafter “Beard”, as applied to claim 15 above, and further in view of Satoyama et al. (US 2014/0215482 A1), hereinafter “Satoyama”.

Regarding claim 16, the combination of Frolikov teaches the method according to claim 15.

The combination of Frolikov does not teach wherein the assigning follows a removal of one or more other compute cores from the storage system.

However, Satoyama teaches:
wherein the assigning follows a removal of one or more other compute cores from the storage system.  (“[0177] If the resource being the delete [removal] target is a processor [one or more other compute cores], when a delete order is output, the processor being the delete target will not start a new process until an on-going process is completed and ended. At a break of the process, the data such as the process standby queue that the processor being deleted has is assigned to another processor”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frolikov to incorporate the teachings of Satoyama to provide a memory system of Frolikov with a workload manager that adjusts a configuration of a controller to direct tasks from a processor to another processor to re-balance workload allocations among processors, with a storage system of Satoyama with resource allocation for data such as a process standby queue that a processor being deleted has is assigned to another processor.  Doing so with the system of Frolikov would provide a storage system capable of taking a full advantage of a high performance of a block storage subsystem and to provide a method for allocating resources in such system.  (Satoyama, [0009])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2018/0285151 A1) discloses a network interface card (NIC) can be configured to monitor a first central processing unit (CPU) core mapped to a first receive queue having a receive queue length. The NIC can also be configured to determine whether the CPU core is overloaded based on the receive queue length. The NIC can also be configured to redirect data packets that were targeted from the first receive queue to the CPU core to another CPU core responsive to a determination that the CPU core is overloaded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136